Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Roger Chen on 01/7/21.
The application has been amended as follows:
23 (amended). A detecting method of a wearable device, comprising:
acquiring a plurality of exposure times of an image sensor as wearing information outputs in a plurality of detecting periods, wherein the image sensor captures detecting images with the exposure times; and
informing an incorrectly wearing status according to the wearing information outputs, wherein the incorrectly wearing status means the wearable device is not correctly worn thus causes incorrect bio data detection .



Allowable Subject Matter

Claims 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 23, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the image sensor captures detecting images with the exposure times; and informing an incorrectly wearing status according to the wearing information outputs, wherein the incorrectly wearing status means the wearable device is not correctly worn thus causes incorrect bio data detection” along with all other limitations of the claim. 


 

Claims 24-30 are allowable due to their dependencies. 
The closest references, QIAO (CN 205041401 U) (herein after QIAO) and JINDO et al (US20100229377 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






//MD M RAHMAN/            Primary Examiner, Art Unit 2886